Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of  group II   including claims 13-19 and 23-31 in the reply filed on  05/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-12 and 20-22 are canceled and pending claims 13-19 and 23-31 are examined.
The abstract of the disclosure is objected to because it is not clearly indicative of the invention to which the claims are directed.  Correction is required.  See MPEP § 608.01(b).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 and 23-31are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, it is unclear   how “transitions of a signal propagating through the AMC” is interrelated and associated with “timing information” . Is the timing information based on the transition of a signal propagating through the AMC? Furthermore, it appears that the limitation of “timing information that is a measure of an aging characteristic of the configurable IC die”  is inaccurate since the timing information is not a measure of an aging characteristic of the configurable IC die. Therefore, it is unclear how “an aging characteristic of the configurable IC die” is measured or determined. It appears that the scope of the claim is incomplete/
In claim 14, it is unclear what  “a stored schedule”  includes? Furthermore, it is unclear how “a stored schedule” is  interrelated and associated with “ a select period of time” as recited in claim 13?
In claim 15, it is unclear how “circuits and wires” are interrelated and associated with “a counter  of the  aging measurement circuit (AMC)”, “a device manager” and “a core fabric” as recited in claim 13?
In claim 16, it is unclear what “aging characteristic” is  and what has to be measured in order to indicate an amount of oxidation of at least portions of the circuits and wires?
	In claim 18, it is unclear “wires coupling first and second array blocks” comprise of? Are they shown in any of drawing? Furthermore, it is unclear how “ first and second logic array blocks” are interrelated and associated with “an aging measurement circuit (AMC)” and “a device manager” as recited in claim 13? 
	In claim 23, it is unclear what “a latch circuit” comprises of? Is it shown in any of drawings? Furthermore, it is unclear how “a latch circuit” is interrelated and associated with “a counter” as recited in claim 13?
	In claim 27, it is unclear what “a circuit device mapped and fitted into the core fabric” and “a system” comprise of? Are they shown in any of drawings? 
 The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
7.	Searches were performed and no prior art was found to meet the limitations of the instant claims 13-19 and 23-31. However, these claims are not allowed due to their deficiencies as mentioned in the current office action.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Srinivasan et al (Pat# 10,802,077) disclose Test Circuit For Dynamic Checking For Faults On Functional And BIST Clock Paths To Memory In Both ATPG And LBIST Modes.
Ghosh et al (Pat# 10.036,773) disclose Aging-sensitive Recycling Sensors For Chip Authentication.
Ahmadi et al (Pa# 9,255,967) disclose System And Method For Measuring An Integrated Circuit Age.
Agostinelli, Jr. et al (PG-PUB# 2006/0049886) disclose on-die record of age circuit.
Osterberg (Pat# 5,881,374) discloses Circuitry And Method For Detecting Frequency Deviation Caused By Aging Of An Oscillator.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867